DETAILED ACTION
The Office Action is in response to Amendment and Remarks dated on 6/27/2022 and email communication conducted on 8/26/2022.
Claims 1-20 as presented in the listing of claims below are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email communication with Sluman, Shaun (Registration No. 63295) on 8/26/2022.

The listings of claims below will replace all prior versions and listings of claims in the application:

LISTING OF CLAIMS
1. (Currently amended) A machine control system, comprising: 
memory storing a set of model weights trained using a machine learning system based on a training dataset, wherein: 
the training dataset correlates preset displacements for a hydraulic valve of a machine to movement parameters of a component of the machine measured when the hydraulic valve is set according to the preset displacements and the component is moved at least in part by the hydraulic valve; 
an input data receiver configured to receive: 
a velocity command indicating a requested velocity of the component of the machine; and 
machine state data from one or more sensors positioned on the machine; and 
a control mapping model configured to use the set of model weights to map a combination of the velocity command and the machine state data into a predicted displacement of the hydraulic valve that causes movement of the component at the requested velocity in response to the velocity command; and 
the control mapping model causes the hydraulic valve to move to the predicted displacement.

2. (Previously presented) The machine control system of claim 1, wherein the velocity command is an operator command input by an operator of the machine via a control element of the machine.

3. (Previously presented) The machine control system of claim 1, wherein the movement parameters include at least one of positional coordinates, velocity, or acceleration of the component as measured during testing when the hydraulic valve is set according to the preset displacements and the component is moved at least in part by the hydraulic valve.

4. (Previously presented) The machine control system of claim 1, wherein the training dataset correlates preset displacements for the hydraulic valve along with other preset parameter values to the movement parameters.

5. (Previously presented) The machine control system of claim 1, wherein the machine learning system comprises a radial basis function network with a fully-connected neural network layer.

6. The machine control system of claim 5, wherein the radial basis function network is configured to train the set of model weights at least partially using backpropagation to adjust the set of model weights over a plurality of iterations.

7. (Previously presented) The machine control system of claim 1, wherein the control mapping model causes an electric current to be provided to the hydraulic valve that causes the hydraulic valve to move to the predicted displacement.

8. (Previously presented) The machine control system of claim 7, wherein the hydraulic valve comprises a valve solenoid, and the electric current is a valve solenoid current.

9. (Previously presented) The machine control system of claim 1, wherein the memory stores a plurality of sets of model weights corresponding to different types of events, and wherein the control mapping model selects the set of model weights from the plurality of sets of model weights based on an event type associated with the velocity command.

10. (Previously presented) The machine control system of claim 1, wherein the machine state data includes one or more of: pump pressure, hydraulic cylinder pressure, and positional data associated with the component or other components of the machine.

11. (Currently amended) A machine, comprising: 
a substantially rigid frame; 
a hydraulic valve configured to open to different displacements; 
a component connected to the substantially rigid frame, wherein the hydraulic valve is configured to move the component relative to the substantially rigid frame; 
one or more sensors carried by the machine that are configured to measure machine state data; Serial No.: 16/410,934-3- New Atty Docket No.: 19-0076-71395Lee & H ayes 
Aty: Shaun Slumana machine control system configured to control displacement of the hydraulic valve, wherein the machine control system comprises: 
memory storing a set of model weights trained using a machine learning system based on a training dataset, wherein: 
the training dataset correlates preset displacements for the hydraulic valve to movement parameters of the component measured when the hydraulic valve is set according to the preset displacements and the component is moved at least in part by the hydraulic valve; 
an input data receiver configured to receive: 
a velocity command indicating a requested velocity of the component; and 
the machine state data from the one or more sensors; and 
a control mapping model configured to use the set of model weights to map a combination of the velocity command and the machine state data into a predicted displacement of the hydraulic valve that causes movement of the component at the requested velocity in response to the velocity command; and 
the control mapping model causes the hydraulic valve to move to the predicted displacement.

12. (Previously presented) The machine of claim 11, wherein: 
the machine learning system comprises a radial basis function network with a fully- connected neural network layer, and 
the machine learning system is configured to train the set of model weights at least partially using backpropagation to adjust the set of model weights over a plurality of iterations.

13. (Previously presented) The machine of claim 11, wherein: 
the hydraulic valve comprises a valve solenoid, and 
the control mapping model causes a valve solenoid current to be provided to the valve solenoid to cause the hydraulic valve to move to the predicted displacement.

14. (Previously presented) The machine of claim 11, wherein: 
the memory of the machine control system stores a plurality of sets of model weights corresponding to different types of events, and 
the control mapping model selects the set of model weights from the plurality of sets of model weights based on an event type associated with the velocity command.

15. (Previously presented) The machine of claim 11, wherein the machine state data includes one or more of: pump pressure, hydraulic cylinder pressure, and positional data associated with the component or other components of the machine.

16. (Previously presented) A method, comprising: 
obtaining test sequence data by performing a plurality of test sequences on a machine according to a parameter grid that defines a plurality of predefined valve displacements, wherein performing a first test sequence of the plurality of test sequences includes: 
setting a hydraulic valve to a first valve displacement of the plurality of predefined valve displacements; 
actuating the hydraulic valv
measuring first test sequence data indicative of movement of the component caused by actuation of the hydraulic valve in association with the first valve displacement; 
training a set of model weights using a machine learning system by: 
using the test sequence data in training data; 
using the plurality of predefined valve displacements in training labels; and 
iteratively adjusting the set of model weights until the set of model weights predicts the training labels from the training data such that a loss metric is below a predefined threshold; 
receiving a velocity command indicating a requested velocity of the component; 
receiving machine state data from one or more sensors on the machine; and 
generating a predicted displacement of the hydraulic valve by using the set of model weights to map a combination of the velocity command and the machine state data to the predicted displacement, Serial No.: 16/410,934-5- New Atty Docket No.: 19-0076-71395Lee & H ayes 
Aty: Shaun Slumanwherein controlling displacement of the hydraulic valve, based at least in part on the predicted displacement, causes movement of the component at the requested velocity in response to the velocity command.

17. (Previously presented) The method of claim 16, wherein: 
the machine learning system comprises a radial basis function network with a fully- connected neural network layer, and 
the machine learning system is configured to train the set of model weights at least partially using backpropagation to iteratively adjust the set of model weights over a plurality of iterations.

18. (Previously presented) The method of claim 16, wherein: 
the hydraulic valve comprises a valve solenoid, and 
controlling displacement of the hydraulic valve is based on a valve solenoid current provided to the valve solenoid that causes the hydraulic valve to move to the predicted displacement.

19. (Previously presented) The method of claim 16, further comprising: 
determining an event type associated with the velocity command; and 
selecting, from a plurality of sets of model weights that correspond to different types of events, the set of model weights associated with the event type.

20. (Previously presented) The method of claim 16, wherein the machine state data includes one or more of pump pressure, hydraulic cylinder pressure, and positional data associated with the component or other components of the machine.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding independent claims 1, 11 and 16, closest prior arts, DAI (CN 102041824 A) and Park et al. (EP3093400B1, hereinafter Park), taken either individually or in combination with other prior art of record fails to teach the claimed invention as a whole.

DAI teaches training the machine learning model based on a preset displacement for a hydraulic valve (par [0008]: “(1) training sample obtained by a driver firstly repeatedly excavating movement under the set condition […] (3) a laser locator for measuring current excavating object and the movable arm, bucket pole, bucket of relative position data e (t). each angle sensor respectively collect the relative rotation of the movable arm, dipper and bucket corner theta (t), each pressure sensor respectively measure the movable arm oil cylinder and a bucket oil cylinder and a bucket oil cylinder pressure sample information P (t), speed sensor collects engine rotating speed sample information n (t)”), and automating the movement of the component based on the machine learning model (Claim 3: “(5): comparing the data obtained in step (3) with that obtained in step (4), calculating the position difference Delta e(t+1), and using the other data of step (4) for forming the system input amount at the next time; (6): repeating step (3) to (5), via a cyclic iteration of the whole control system, controlling the track of the work device during the whole excavating process), which is done so by input command. However, DAI fails to specifically teach a control mapping model configured to use the set of model weights to map a combination of the velocity command and the machine state data into a predicted displacement of the hydraulic valve that causes movement of the component at the requested velocity in response to the velocity command; and the control mapping model causes the hydraulic valve to move to the predicted displacement.

Park teaches controlling the engine power output based on current work state (FIG. 12 S140; par [0015]: “According to example embodiments, whether or not a current work state of a wheel loader is one of a travelling work state, an excavation work state and a travelling and boom raising work state or whether or not the current work state of the wheel loader is one of an acceleration work state and the excavation work state may determined by using prediction algorithms obtained through training such as neural network algorithms, and may automatically control an engine power output based on the determination result.”), based on the determined current work state of the loader which is obtained from machine learning algorithm (FIG. 12 S120-S130; par [0106]: “The light load neural network determiner NN_1, the medium load neural network determines NN_2, the heavy load neural network determiner NN_3 and the acceleration/inclined-ground neural network determiner NN_4 of the individual load area determiner 316 may perform neural network algorithms on the selective signals to calculate output values representing as to whether or not the current work load belongs within the light load area, the medium load area, the heavy load area and the acceleration/inclined-ground load area respectively.”), but fails to specifically teach a control mapping model configured to use the set of model weights to map a combination of the velocity command and the machine state data into a predicted displacement of the hydraulic valve that causes movement of the component at the requested velocity in response to the velocity command; and the control mapping model causes the hydraulic valve to move to the predicted displacement.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668